Citation Nr: 0634475	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  00-13 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an initial evaluation greater than 10 
percent from March 21, 2005, for major depressive disorder.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1980.

The matter of entitlement to a total disability rating based 
on individual unemployability (TDIU) comes before the Board 
of Veterans' Appeals (Board) on appeal from a March 2000 
rating decision issued by the Wilmington, Delaware Regional 
Office (RO).  The RO at that time denied the veteran's TDIU 
claim.  The claim is currently under the jurisdiction of the 
Department of Veterans Affairs (VA) RO in Philadelphia, 
Pennsylvania.

In March 2005, the Board remanded the TDIU matter to the RO 
for additional evidentiary and procedural development.  Also 
as part of the March 2005 remand, the Board, in the 
INTRODUCTION section, instructed the RO to consider, in 
addition to its consideration of whether or not an increased 
rating was warranted for the veteran's service-connected 
disability of the ulnar and medial nerves, whether separate 
ratings were warranted for ulnar palsy and carpal tunnel 
syndrome on the right.  Essentially, the Board was suggesting 
that claims for entitlement to service connection for ulnar 
palsy and carpal tunnel syndrome on the right be adjudicated.  
While the RO, in January 2006, addressed the matter of 
entitlement to an increased rating for right ulnar and medial 
nerve neuropathy, it does not appear that it addressed the 
separate rating matters.  Therefore, the Board finds that the 
matters of entitlement to service connection for ulnar palsy 
and carpal tunnel syndrome on the right are again referred to 
the RO for appropriate action.  

Following the Board's March 2005 remand, the RO did, in 
January 2006, grant entitlement to service connection for 
major depressive disorder.  A 10 percent rating was assigned, 
effective from March 21, 2005.  As part of correspondence 
submitted by the veteran's attorney, on behalf of the 
veteran, and received by the Board via facsimile in August 
2006, the attorney expressed disagreement with the 10 percent 
rating assigned to the service-connected major depressive 
disorder.  The timely filing of a notice of disagreement 
(NOD) initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  VA has not yet issued a 
statement of the case (SOC) as to the issue of entitlement to 
an increased rating for major depressive disorder.  38 C.F.R. 
§ 19.26 (2006).  The Board is, therefore, obligated to remand 
this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Moreover, as the veteran's NOD goes to his disagreement with 
the initial rating assigned for the major depressive 
disorder, the Board has characterized this issue in 
accordance with the decision in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (appeals from original awards are not to 
be construed as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of service connection.

The Board also observes that the veteran provided testimony 
at a hearing conducted by the undersigned Veterans Law Judge 
in August 2006.

Finally, the issue of entitlement to TDIU is deferred pending 
the resolution of the matter concerning entitlement to an 
initial evaluation greater than 10 percent from March 21, 
2005, for major depressive disorder.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is 
inextricably intertwined with another claim, the claims must 
be adjudicated together in order to enter a final decision on 
the matter).

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

As noted above, the veteran's attorney has filed a NOD with 
the originating agency's January 2006 rating decision, which 
granted service connection for major depressive disorder, and 
assigned a 10 percent rating, effective from March 21, 2005.  
As the veteran has not been provided a SOC in response to the 
NOD, a remand is required for the issuance of a SOC on this 
issue.  See Manlicon, supra.  

As indicated above, the veteran appeared at a hearing before 
the undersigned sitting at the RO on August 9, 2006.  At that 
time it was noted that through correspondence faxed to the RO 
on August 7, 2006, the veteran's attorney requested that the 
hearing be cancelled, since intertwined issues were not ripe 
for appellate disposition.  The veteran appeared for his 
hearing and averred that he was unaware of the cancellation 
request until it was too late.  Although he was afforded the 
option of postponing the hearing, he elected to proceed pro 
se.  A copy of the transcript is contained in the file and 
should be provided to both the veteran and his attorney.

In the course of his August 2006 hearing, the veteran 
indicated that he has received, and is currently receiving, 
VA medical treatment at facilities in Lebanon and 
Coatesville.  Treatment records were submitted at the time of 
the hearing but the veteran declined to waive RO review.  
Review of the record shows that the most recent medical 
records from these two facilities are dated in February 2005 
(Lebanon) and July 2006 (Coatesville).  These records were 
submitted directly to the Board, by the veteran's attorney, 
also without a waiver of RO review.  There may be further 
relevant treatment records outstanding that have not been 
associated with the claims files.  Thus, the RO should 
attempt to obtain any such records and the actions taken 
should be documented for the record.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).

The veteran contends that his service-connected disorders 
render him unable to obtain or retain substantially gainful 
employment.  The record reflects that service connection is 
in effect for right ulnar and medial nerve neuropathy, 
evaluated as 30 percent disabling; and major depressive 
disorder, evaluated as 10 percent disabling.  The combined 
disability evaluation for the veteran's disorders is 40 
percent.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for TDIU, the 
duty to assist requires VA to obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  See 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  Given the 
absence in the record of a definite opinion as to this 
matter, the Board will remand the case for further 
examination.  

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  A copy of the transcript of the 
veteran's hearing before the Board in 
August 2006 should be provided to both 
the veteran and his attorney.  

2.  The RO should contact the VA medical 
facilities in Lebanon and Coatesville, 
and request all available medical records 
pertaining to treatment afforded the 
veteran since February 2005 (from the 
Lebanon facility) and July 2006 (from the 
Coatesville facility).  Any records 
obtained should be associated with the 
claims folders.  If no such records are 
available, this should be so reported in 
the record.

3.  Thereafter, the RO should schedule 
the veteran for a VA medical examination 
by a physician with appropriate expertise 
to determine the specific limitations of 
activities associated with employment 
posed by the appellant's service-
connected right ulnar and medial nerve 
neuropathy.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets, the examiner 
is to provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of the disorder.  The examiner 
must opine as to the specific limitations 
on employment due to the veteran's 
service-connected right ulnar and medial 
nerve neuropathy.  The rationale for all 
opinions expressed should be provided.  
The claims files, including a copy of 
this remand, must be made available to 
the examiner for review.

4.  The RO should also schedule the 
veteran for a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the impact of the 
appellant's service-connected major 
depressive disorder on his ability to 
perform the functions associated with 
substantially gainful employment.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  In accordance with the latest 
AMIE worksheets, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of the major depressive disorder.  
The examiner must opine as to the impact 
of symptoms of the veteran's service-
connected major depressive disorder on 
his employability.  The rationale for all 
opinions expressed should be provided.  
The claims files, including a copy of 
this remand, must be made available to 
the examiner for review.

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  The RO should also issue an SOC to 
the appellant and his attorney on the 
issue of entitlement to an initial 
evaluation greater than 10 percent from 
March 21, 2005, for major depressive 
disorder.  They should also be informed 
of the requirements to perfect an appeal 
with respect to this issue.

7.  If the veteran perfects an appeal 
with respect to this matter, the RO 
should ensure that any indicated 
development is completed before the case 
is returned to the Board.

8.  Following the completion of the 
above-ordered development, the RO should 
then prepare a new rating decision and 
readjudicate the issue of entitlement to 
TDIU benefits.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental SOC (SSOC), and 
provide the appellant and his attorney an 
opportunity to respond.  

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  
The veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

